Citation Nr: 1011165	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 13, 2002, 
for an award of service connection for cognitive disorder and 
PTSD, residuals of head injury, to include a claim of clear 
and unmistakable error (CUE) in a November 1964 rating 
decision.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, E.T. II, and R.W.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 
1962.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, granted service 
connection for cognitive disorder and post traumatic stress 
disorder (PTSD), residuals of head injury, with an evaluation 
of 70 percent, effective June 13, 2002.  

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

In September 2008, the Board remanded the claim for 
additional development and adjudicative action.  A review of 
the record shows that the RO has substantially complied with 
the remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The appeal is ready for review.


FINDINGS OF FACT

1.  In a final decision dated November 6, 1964, the RO 
granted service connection for cicatrix of scalp and assigned 
noncompensable evaluation, effective September 15, 1964.  
Notice of that determination was issued to the Veteran that 
same month.

2.  The November 6, 1964 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

3.  The claim of entitlement to service connection for pain 
in the head was received on June 13, 2002. 

4.  The assignment of an effective date earlier than June 13, 
2002 for cognitive disorder and PTSD, residuals of head 
injury, is precluded by law.


CONCLUSIONS OF LAW

1.  The November 1964 rating decision that granted service 
connection for a cicatrix of the scalp and assigned a 
noncompensable evaluation effective September 15, 1964 was 
not clearly and unmistakably erroneous.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1964) (now 
codified at 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103); 38 C.F.R. § 3.105 (2009).

2.  The criteria for the assignment of an effective date 
earlier than June 13, 2002 for the grant of service 
connection for cognitive disorder and PTSD, residuals of head 
injury, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400(b), (q)(2), (r) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error (CUE)

During the current appeal on the issue of entitlement to an 
earlier effective date for the Veteran's service-connected 
cognitive disorder and PTSD, residuals of a head injury, the 
Veteran subsequently attempted to raise the ancillary 
allegations of CUE in the November 1964 decision, which 
granted service connection for cicatrix of the scalp.  As a 
preliminary step in considering the Veteran's earlier 
effective date, the Board will address the inextricably 
intertwined matter of CUE in the November 1964 decision that 
has been raised by the Veteran.

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 20.1400 
(2009).

The Court has established a three-prong test defining CUE.  
The three prongs are: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In order for a claimant to successfully establish a valid 
claim of clear and unmistakable error in a final decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error which, if true, would be clearly and 
unmistakably erroneous on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In other 
words, to present a valid claim of CUE the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

It is also noted that in 1964, applicable law, just as it 
does now, essentially provided that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002) (formerly 38 U.S.C. §§ 310, 331 (1964)).

The record reflects that the Veteran filed a claim for 
service connection for laceration injury to the head in 
September 1964.  In November 1964, the RO granted service 
connection for cicatrix of the scalp, rated as 
noncompensable, effective September 15, 2002.  The RO 
considered the Veteran's service treatment records; 1964 VA 
general and special neuropsychiatric examination reports, 
which note normal neurological and mental findings, and 
cicatrix of the scalp, well healed; and VA Form 21-526, 
Veteran's Application for Compensation or Pension, which 
merely noted, "July    Aug.1958,  [Laceration] injury to the 
head."  This claim was properly adjudicated, notice was 
shortly thereafter issued to the Veteran, and as the Veteran 
did not appeal, the decision became final.  38 U.S.C.A. § 
4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1964) 
(now codified at 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).

The Veteran's contentions as to CUE are set forth in the July 
2007 statement submitted by his accredited representative.  
Specifically, it was argued that the RO did not take into 
account the Veteran's now acknowledged traumatic brain injury 
and all the physical and cognitive limitations ensuing.  He 
contends that the November 1964 rating decision is based on 
inadequate review of the available evidence and an inadequate 
medical examination.

The Board has carefully considered the Veteran's contentions, 
but ultimately must reject them.  In so doing, the Board 
first observes that November 1964 rating decision clearly 
found the only symptomatology of the Veteran's head injury to 
be a cicatrix to the scalp.  The evidence at that time showed 
no cognitive disorder or PTSD.  The Veteran was afforded a 
neuropsychiatric evaluation in connection with his laceration 
injury to the head claim in 1964, and it was noted that a 
mental clearance could be given.  Thus, the analysis employed 
by the RO in November 1964 was entirely appropriate and 
consistent with the law as then in effect.  Therefore, there 
is no undebatable error here, as would be necessary for a 
finding of CUE.

The Veteran's assertion is simply a disagreement with factual 
determinations that the RO reached, and the law provides that 
a disagreement as to how the facts were weighed or evaluated 
by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  

Again, in order to find CUE here, the evidence must be such 
that a reasonable person could only conclude that cognitive 
disorder and PTSD were present at that time.  Because no 
medical records reflect diagnoses of a cognitive disorder or 
PTSD, a reasonable person could certainly have concluded that 
such disabilities were not present during that time.  The 
fact that a cognitive disorder and PTSD were not found at 
that time but subsequently diagnosed as a result of his in-
service head injury would not constitute CUE.  A medical 
error cannot constitute CUE.  See Henry v. Derwinski, 2 Vet. 
App. 88, 90 (1992); see also Shockley v. West, 11 Vet. App. 
208 (1998).  Additionally, the mere misinterpretation of 
facts does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  Further, the Board observes that 
in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE.  

For the foregoing reasons, the Board finds that the November 
1964 rating decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then 
in effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  

Early Effective Date

Having addressed the Veteran's CUE contentions, the Board now 
turns to the matter of the Veteran's earlier effective date 
claim.  The Veteran contends that he is entitled to an 
earlier effective date for the grant of service connection 
for his cognitive disorder and PTSD, residuals of head 
injury.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose, 
if claim is received within 1 year after separation from 
active duty; otherwise date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

In the present case, the Veteran separated from his final 
tour of active duty in June 1962.  He did not raise a claim 
of entitlement to service connection for cognitive disorder 
or PTSD within a year from discharge.  Rather, the Veteran 
first raised a service connection claim for pain in the head 
on June 13, 2002.  As noted above, service connection for 
cognitive disorder and PTSD, residuals of head injury, was 
granted in a May 2005 rating decision, and the award was 
effective as of the date of claim for pain in the head.

The Board notes that because the Veteran did not apply for 
service connection for cognitive disorder and PTSD within one 
year of separation from service, an effective date back to 
the day following discharge is not possible.  Instead, the 
appropriate effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  As already discussed, a 
document received at the RO on June 13, 2002, requests 
service connection for pain in the head.  Thus, that date 
serves as the date of claim.

The Board finds that June 13, 2002, the date selected by the 
RO, is the earliest possible effective date.  The reason for 
this is that, if the entitlement arose prior to June 13, 
2002, then the date of claim would be the later of the two, 
and hence the correct effective date as provided by 38 C.F.R. 
§ 3.400(b)(2).  Any evidence showing that the entitlement 
occurred after June 13, 2002, would not entitle the Veteran 
to an earlier effective date.

Here, the record reflects that the earliest diagnoses of 
cognitive disorder and PTSD were provided on a VA examination 
report dated November 12, 2002.  No prior treatment record or 
examination report contains a diagnosis of cognitive disorder 
or PTSD.  Thus, an effective date prior to June 13, 2002 is 
not warranted.

The Board has also reviewed the evidence to determine whether 
any communication submitted by the Veteran of record prior to 
September 13, 2002 indicates an attempt to apply for service 
connection for cognitive disorder and PTSD in order to 
entitle the Veteran to an earlier effective date.  As noted 
above, in 1964, the Veteran filed a claim for laceration 
injury to the head.  The Veteran was service connected for a 
cicatrix of the head, effective September 15, 1964 according 
to a November 1964 rating decision.  While the Board is 
cognizant and sympathetic to the Veteran's arguments that he 
suffered from symptomatology related to his head injury prior 
to his June 13, 2002 claim, symptomatology and separate 
diagnoses of cognitive disorder and PTSD were not shown prior 
to 2002.  In this regard, the Board points out and 
acknowledges that the Court recently held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the Veteran's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  However, at the time of the RO's 1964 rating 
decision, Clemons had not been decided.  In fact, Clemons was 
not decided until decades later.  More importantly, no 
psychiatric disorder was diagnosed in 1964.  See 1964 VA 
neuropsychiatric examination report.  As such, the 1964 
decision could not have erred in failing to incorporate and 
consider case law which did not exist at the time of the RO's 
determination.

Additionally, even assuming that the September 1964 
application for service connection for laceration injury to 
the head included a claim for service connection for 
cognitive disorder and/or PTSD, such claim would be deemed 
denied. See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006) (If the record shows the existence of an unadjudicated 
claim, raised along with an adjudicated claim, and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run.).  The proper remedy under such circumstances is to file 
a timely notice of disagreement as to the RO's failure to 
address that claim.  A review of the record shows, however, 
that the Veteran did not appeal the November 1964 rating 
decision.  As the Veteran did not submit a notice of 
disagreement to the failure to adjudicate a claim, the Board 
finds that any such claim, if there was one, did not remain 
pending.  Accordingly, there is no unadjudicated claim that 
would require that the date earlier than June 2002 be the 
effective date for service connection for cognitive disorder 
and PTSD.  See 38 C.F.R. § 3.400(q)(2), (r) (2009) (When new 
and material evidence is received -- other than service 
department records -- the effective date shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later).  Thus, the fact that the Veteran filed a claim in 
September 1964 has no bearing on the propriety of the 
effective date assigned in the May 2005 rating decision.

In sum, the presently assigned effective date of June 13, 
2002, is appropriate and there is no basis for an award of 
service connection for cognitive disorder and PTSD, residuals 
of head injury, prior to that date.  There is no evidence of 
a formal or informal claim for service connection for 
cognitive disorder or PTSD that was unadjudicated prior to 
the adjudication of the claim filed in June 2002.  The appeal 
is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In regards to the Veteran's claim of CUE, in Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held in part that 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to [CUE] motions." See 
Livesay, 15 Vet. App. at 179.  It was observed that CUE 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions. A claim of CUE is not by 
itself a claim for benefits.  Thus, CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging such error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Turning to the Veteran's claim for an earlier effective date, 
the Court has held that a Veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).

In any event, and as an aside, the RO provided a VCAA notice 
letter to the Veteran in August 2002, before the original 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and June 
2009 and the Veteran's claim was readjudicated in the June 
2007 and November 2009 supplemental statements of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an earlier effective 
date, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  No VA examination is needed for the legal question 
of the effective date of a grant of service connection.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

The RO did not commit a clear and unmistakable error in the 
November 6, 1964 rating decision, which granted service 
connection for a cicatrix of the scalp and assigned 
noncompensable evaluation effective September 15, 1964; thus, 
the appeal is denied.

An effective date prior to June 13, 2002, for the grant of 
service connection for cognitive disorder and PTSD, residuals 
of head injury, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


